 Case 5:20-cv-00108-LGW-BWC Document 36 Filed 08/31/21 Page 1 of 14




           In the United States District Court
           for the Southern District of Georgia
                   Brunswick Division
AUTO-OWNERS INSURANCE COMPANY,

      Plaintiff,

      v.                                               No. 5:20-CV-108

AMERSON ENTERPRISES INC.,
JOHNNY AMERSON, LOYD AMERSON,
WILLIAM AMERSON, and JANET
SMITH,

      Defendants.

                                         ORDER

     Before the Court is Plaintiff’s Motion for Summary Judgment.

Dkt. No. 19-3.       For the reasons stated below, Plaintiff’s motion

is GRANTED.

                                   BACKGROUND

       This     is     a     declaratory         judgment    action    seeking      a

determination    of        Plaintiff’s    liability     to    Defendants      in   an

underlying state court personal injury suit.                 The parties include

Plaintiff Auto-Owners Insurance Company (“Plaintiff”); Defendants

Amerson Enterprises Inc. (“Amerson Enterprises”), Johnny Amerson

(“Johnny”), Loyd Amerson (“Loyd”), William Amerson (“William”)

(collectively,       the    “Amerson   Defendants”);        and   Defendant    Janet

Smith (“Smith”).       Dkt. No. 1 at 1.
 Case 5:20-cv-00108-LGW-BWC Document 36 Filed 08/31/21 Page 2 of 14



      On January 6, 2020, Defendant Janet Smith went to Amerson

Tire Company 1 in Douglas, Georgia, where she was involved in an

altercation     with   Defendants     Loyd    and   William    Amerson     (the

“Incident”).    Dkt. No. 19-6 ¶ 5; see also Dkt. No. 1-2 at 1 (police

report’s showing incident location as 609 SW Bowens Mill Road,

Douglas, Georgia).      Smith alleges that when she arrived to discuss

an issue about her daughter’s bill, 2 Loyd pushed her up against a

wall.    Id. ¶ 6; Dkt. No. 1-2 at 2.           Smith claims that when she

then attempted to sit down in a chair, William kicked the chair

out from underneath her, causing her to fall to the floor and

become injured.     Dkt. No. 1-2 at 2. 3     Loyd and William dispute this

account of the Incident; Loyd denies ever having placed a hand on

Smith, and William denies kicking Smith’s chair.              See, e.g., Dkt.

No. 19-9 at 8–10 (Loyd’s account of the Incident); Dkt. No. 19-10



1 Amerson Tire Company is a separate entity from Defendant Amerson Enterprises,
but both are owned by the Amersons. See Dkt. No. 19-11 at 4–5, 15 (Johnny’s
stating that he owns 100 percent of Amerson Tire Company, which is a tire retail
store, and that he and his two sons, Loyd and William, each own one-third of
Amerson Enterprises).    Amerson Enterprises is a residential property rental
company, and it does not seem to have a brick-and-mortar location. See id. at
5.

2 For context, Loyd sells and finances cars through a separate business. Dkt.
No. 19-9 at 6. Smith’s daughter, Haley, was making payments on a car she bought
from Loyd, and Loyd alleges Haley was behind on these payments. Id. Johnny
saw Smith at a convenience store shortly before the Incident and told Smith
that her daughter was behind on her car payments and that she could talk to
Loyd about it. Dkt. No. 19-10 at 9–10. This is apparently why Smith came to
Amerson Tire Company on January 6, 2020. Id.

3 Johnny was present for some part of the Incident, but it is unclear which
portions. See id. (Smith’s claiming that she asked Johnny to call 911 after
she fell); Dkt. No. 19-11 at 11–12 (Johnny’s denying that he saw Smith fall or
was present for the aftermath at all).



                                       2
    Case 5:20-cv-00108-LGW-BWC Document 36 Filed 08/31/21 Page 3 of 14



(William’s account of the Incident).            Loyd and William suggest

that Smith accidentally bumped the chair out from underneath her

as she started to sit down and the chair rolled away, which caused

her to fall.      See Dkt. No. 1-2 at 4.    Loyd admits that he and Smith

got in a heated argument, and it is undisputed that he texted Smith

later that day to apologize.        Id. at 3; Dkt. No. 19-9 at 13.

        At some point that day, the police were contacted; an officer

spoke with Smith at her residence that afternoon, during which

Smith told the officer her account of the Incident.            Dkt. No. 1-2

at 1, 3.       The officer then traveled to Amerson Tire. 4        Id. at 4.

The officer told Loyd that Smith had reported that Loyd and William

had assaulted her, and Loyd told the officer his account of the

Incident.      Id.   Johnny was also at Amerson Tire when the officer

arrived, but Johnny told the officer he “hadn’t seen anything.”

Dkt. No. 19-11 at 13. 5

        On May 29, 2020, Smith filed suit in the Superior Court of

Coffee County, Georgia, against Amerson Tire Company, Johnny,

Loyd, and William (the “Underlying Lawsuit”).          Dkt. No. 19-6 ¶ 10.

Smith asserts causes of action for assault, battery, intentional




4 It is unclear whether the officer came to Amerson Tire the same day—January
6th—or the next, January 7th. See Dkt. No. 1-2 at 4.

5 At some point, Loyd received Smith’s medical bills in the mail; Loyd “felt
like [they] weren’t responsible,” so he did not pay them. Dkt. No. 19-9 at 13.
It is unclear whether Loyd received these bills before or after Smith filed
suit.



                                       3
 Case 5:20-cv-00108-LGW-BWC Document 36 Filed 08/31/21 Page 4 of 14



and negligent infliction of emotional distress, negligence, and

vicarious liability; she seeks damages for medical expenses, pain

and suffering, and lost wages, as well as punitive damages and

attorneys’ fees.     Id. ¶ 12.

      Amerson Enterprises held an insurance policy with Plaintiff

for the period of November 10, 2019 to November 10, 2020 (the

“Policy”).     Id. ¶ 1.   The Policy provides, in relevant part, that

Plaintiff will pay the sums its insured becomes legally obligated

to pay as damages and will defend its insured in a suit seeking

damages for bodily injury caused by an “occurrence.”                Id. ¶ 2.

The   Policy   defines    an    occurrence   as   “an   accident,   including

continuous or repeated exposure to substantially the same general

harmful conditions.”      Id.    The Policy also provides:

      SECTION VI - WHAT YOU MUST DO AFTER AN ACCIDENT,
      OCCURRENCE OR LOSS

      A. You must see to it that we are notified as soon as
      practical of an occurrence or an offense which may result
      in a claim. To the extent possible, notice should
      include:

             1. How, when and where the occurrence or offense
             took place;

             2. The names and addresses of any injured persons
             and witnesses; and

             3. The nature and location of any injury or damage
             arising out of the occurrence or offense.

Id. ¶ 3; Dkt. No. 1-1 at 34.          Finally, the Policy provides that

“[n]o person or organization has a right under this policy . . .




                                       4
 Case 5:20-cv-00108-LGW-BWC Document 36 Filed 08/31/21 Page 5 of 14



[t]o sue [Plaintiff] on this policy unless all of its terms have

been fully complied with.”     Dkt. No. 19-6 ¶ 4.

     It is undisputed that Defendants did not notify Plaintiff of

the Incident or the Underlying Lawsuit until June 15, 2020, when

Amerson Enterprises submitted a claim to Plaintiff for defense and

indemnification in connection with the Underlying Lawsuit.            Id.

¶ 13.     Although Johnny, Loyd, and William each own one-third of

Amerson Enterprises, Loyd is the only one responsible for dealing

with insurance matters.    Id. ¶¶ 16, 17.   Neither Johnny nor William

did anything to notify Plaintiff of the Incident before June 15,

and Loyd did not notify Plaintiff of the Incident before then,

either.    Id. ¶¶ 18–20.   Loyd testified that he received the Policy

but did not read it, and he did not know he was supposed to notify

Plaintiff of incidents that may result in claims.         Id. ¶ 19.    On

June 25, 2020, Plaintiff sent a reservation of rights letter to

Amerson Enterprises, in which it stated:

     We wish to advise you we are proceeding to investigate
     this claim under a reservation of rights. Auto-Owners
     Insurance Company reserves all rights and defenses which
     it has in connection with this policy. Any activity on
     our part by way of investigation and/or settlement which
     we may undertake does not constitute a waiver of any of
     our rights.

     We received the claim on June 15, 2020, over five months
     after the incident occurred. This delay in reporting may
     have jeopardized our ability to conduct a proper
     investigation. You are also required to cooperate with
     the investigation of your claim. Failure to do so may
     result in the denial of your claim. This matter is still
     being investigated but based on the facts and


                                    5
 Case 5:20-cv-00108-LGW-BWC Document 36 Filed 08/31/21 Page 6 of 14



     circumstances known at this time there does not appear
     to be an “occurrence” as defined by the policy.
     Additionally, the policy specifically excludes Bodily
     Injury or Property Damage that is expected or intended.
     We ask that you provide any evidence, videos, photos,
     internal reports, etc. you may have concerning this
     incident.

     . . .

     All rights, terms, condition, and exclusions in your
     policy are in full force and effect and are completely
     reserved. No action by any employee, agent, attorney or
     other person on behalf of Auto-Owners Insurance Company,
     or hired by Auto-Owners Insurance Company on your
     behalf, shall waive or be construed as having waived any
     right, term, condition, exclusion or any other provision
     of the policy

Id. ¶ 14; Dkt. No. 1-5 at 4.

     Plaintiff filed this action against Smith and the Amerson

Defendants on August 18, 2020, seeking a declaratory judgment that

it has no duty to defend or indemnify the Amerson Defendants in

the Underlying Lawsuit.     Dkt. No. 1 at 14.     Smith filed a timely

answer, but the Amerson Defendants have submitted neither an answer

nor any other filings despite their having been served with the

summons and complaint on August 25, 2020.         Dkt. No. 19-6 ¶¶ 24–

26; Dkt. No. 6.     Plaintiff filed the subject Motion for Summary

Judgment on March 1, 2021.      Dkt. No. 19-3.    The issues have been

fully briefed, dkt. nos. 26, 30, and the Court held oral argument

on the Motion on August 27, 2021.         The Motion is now ripe for

review.




                                    6
 Case 5:20-cv-00108-LGW-BWC Document 36 Filed 08/31/21 Page 7 of 14



                              LEGAL STANDARD

       Summary judgment “shall” be granted if “the movant shows that

there is no genuine dispute as to any material fact and that the

movant is entitled to judgment as a matter of law.”                 Fed. R. Civ.

P. 56(a).     A dispute is “genuine” where the evidence would allow

“a reasonable jury to return a verdict for the nonmoving party.”

FindWhat Inv. Grp. v. FindWhat.com, 658 F.3d 1282, 1307 (11th Cir.

2011) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986)).     A fact is “material” only if it “might affect the outcome

of the suit under the governing law.”            Id. (quoting Anderson, 477

U.S.    at   248).      Factual    disputes      that     are    “irrelevant   or

unnecessary”     are    insufficient       to   survive     summary    judgment.

Anderson, 477 U.S. at 248.

       The moving party bears the initial burden of demonstrating

the absence of a genuine issue of material fact.                See Celotex Corp.

v. Catrett, 477 U.S. 317, 323 (1986).             The movant must show the

court that there is an absence of evidence to support the nonmoving

party’s case.        See id. at 325.       If the moving party discharges

this burden, the burden shifts to the nonmovant to go beyond the

pleadings and present affirmative evidence to show that a genuine

issue of fact does exist.         See Anderson, 477 U.S. at 257.

       The nonmovant may satisfy this burden in one of two ways.

First, the nonmovant “may show that the record in fact contains

supporting evidence, sufficient to withstand a directed verdict


                                       7
 Case 5:20-cv-00108-LGW-BWC Document 36 Filed 08/31/21 Page 8 of 14



motion, which was ‘overlooked or ignored’ by the moving party, who

has thus failed to meet the initial burden of showing an absence

of evidence.”       Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1116

(11th Cir. 1993) (quoting Celotex Corp., 477 U.S. at 332 (Brennan,

J., dissenting)).       Second, the nonmovant “may come forward with

additional evidence sufficient to withstand a directed verdict

motion at trial based on the alleged evidentiary deficiency.”            Id.

at 1117.    Where the nonmovant attempts to carry this burden with

nothing more “than a repetition of his conclusional allegations,

summary judgment for the [movant is] not only proper but required.”

Morris v. Ross, 663 F.2d 1032, 1034 (11th Cir. 1981) (citing Fed.

R. Civ. P. 56(e)).

                                 DISCUSSION

     In its Motion, Plaintiff argues it is entitled to summary

judgment because the Amerson Defendants “failed to comply with a

condition precedent to coverage by failing to give timely notice

of the occurrence at issue.”       Dkt. No. 19 at 1.      Smith, however,

contends summary judgment is inappropriate because questions of

fact remain.        Dkt. No. 26 at 6.     The Amerson Defendants have

neither appeared nor responded.

     To    start,    Plaintiff   effectively   reserved   its   rights    to

contest its duty to Defendants because it “fairly inform[ed] the

[Amerson Defendants] that, notwithstanding [Plaintiff’s] defense

of the action, it disclaims liability and does not waive the


                                     8
 Case 5:20-cv-00108-LGW-BWC Document 36 Filed 08/31/21 Page 9 of 14



defenses available to it against the [the Amerson Defendants].”

Hoover    v.    Maxum    Indem.   Co.,    730   S.E.2d    413,    416    (Ga.   2012)

(quoting World Harvest Church, Inc. v. Guideone Mut. Ins. Co., 695

S.E.2d 6 (Ga. 2010)) (emphasis removed); Dkt. No. 1-5 at 4.

Plaintiff’s reservation of rights letter informed Defendants of

“the     specific       ‘basis    for    [Plaintiff’s]         reservations     about

coverage,’” namely, the Amerson Defendants’ failure to provide

timely notice. See World Harvest, 695 S.E.2d at 10 (quoting Jacore

Sys., Inc. v. Cent. Mut. Ins. Co., 390 S.E.2d 876, 878 (Ga. Ct.

App. 1990)); Dkt. No. 1-5 at 4 (“We received the claim on June 15,

2020, over five months after the incident occurred. This delay in

reporting may have jeopardized our ability to conduct a proper

investigation.”).

       It is undisputed that timely notice is a condition precedent

under the Policy.           See Dkt. No. 19-6 ¶ 3; Dkt. No. 27 ¶ 3.

Plaintiff contends the Amerson Defendants failed to comply with

this condition precedent by failing to notify Plaintiff of the

January    6,    2020     Incident      until   over    five    months   after    its

occurrence.       Dkt. No. 19-7 at 13–14.              Plaintiff points out the

Amerson Defendants knew the Incident “was severe enough to warrant

police involvement”; Loyd knew that Smith “told the police that

Loyd . . . and William . . . had assaulted her”; and the Amerson

Defendants’ only justification for their delay in providing notice




                                           9
Case 5:20-cv-00108-LGW-BWC Document 36 Filed 08/31/21 Page 10 of 14



was Loyd’s statement “that he did not know he was supposed to.”

Id. at 14–15.

      In response, Smith argues “questions of fact remain[] as to

whether . . . the [Amerson] Defendants had reason to know that

they would be held liable for the offense in question” and “whether

the five (5) month delay between the occurrence and notice was

reasonable.”       Dkt. No. 26 at 6. 6      Smith contends she failed to

“g[i]ve    any   indication   to   [the    Amerson]   Defendants    that   she

intended to sue or take any further action” after the Incident

occurred     and    “Smith[’s]     filing     the     lawsuit    was   simply

unforeseeable,” such that the five-month delay in notice was not

unreasonable.      Id. at 4–5.

      Under Georgia law, “[t]he purpose of a notice provision in a

policy of insurance is to allow the insurer to investigate promptly

the facts surrounding the occurrence and to prepare a defense or

determine whether a settlement is feasible, while the facts are

still fresh and the witnesses are still available.”             Hyde v. State

Farm Mut. Auto. Ins. Co., 848 S.E.2d 145, 148 (Ga. Ct. App. 2020)

(quoting Plantation Pipeline Co. v. Royal Indem. Co., 537 S.E.2d

165, 169 (Ga. Ct. App. 2000)).             Of course, “an insured is not


6 Smith also argues there is an issue of fact as to “whether the thirteen (13)

day delay between service of the lawsuit and notice was reasonable.”        Id.
However, this is not an issue before the Court: Plaintiff does not contend the
Amerson Defendants provided untimely notice of the Underlying Lawsuit; instead,
it contends they provided untimely notice of the Incident itself. See Dkt. No.
30 at 2–5.



                                      10
Case 5:20-cv-00108-LGW-BWC Document 36 Filed 08/31/21 Page 11 of 14



‘required to foresee every possible claim, no matter how remote,’

that might arise from an event and give notice of it to his

insurer.”   Forshee v. Emps. Mut. Cas. Co., 711 S.E.2d 28, 31 (Ga.

Ct. App. 2011) (quoting Guaranty Nat’l Ins. Co. v. Brock, 474

S.E.2d 46, 48 (Ga. Ct. App. 1996)).           Instead, “the law only

requires an insured ‘to act reasonably under the circumstances.’”

Id. (quoting Guaranty Nat’l Ins. Co., 474 S.E.2d at 48).         Georgia

courts look to “the nature and circumstances of . . . ‘the

incident’ and the immediate conclusions an ordinarily prudent and

reasonable person would draw therefrom” to “determine whether an

insured has reasonably justified his decision not to notify the

insurer.”   S. Guar. Ins. Co. v. Miller, 358 S.E.2d 611, 612 (Ga.

Ct. App. 1987).   “Relevant circumstances include the nature of the

event, the extent to which it would appear to a reasonable person

in the circumstances of the insured that injuries or property

damage resulted from the event, and the apparent severity of any

such injuries or damage.”    Forshee, 711 S.E.2d at 31.    “[T]he issue

of whether notice is timely and meets the policy provisions is

usually a question of fact for the jury. Unexcused significant

delay, however, may be unreasonable as a matter of law.”              Hyde,

848 S.E.2d at 148 (quoting Advoc. Networks, LLC v. Hartford Fire

Ins. Co., 674 S.E.2d 617, 619 (Ga. Ct. App. 2009)).

     Based on the undisputed evidence, “an ordinarily prudent and

reasonable person” would have notified their insurer of the January


                                   11
Case 5:20-cv-00108-LGW-BWC Document 36 Filed 08/31/21 Page 12 of 14



6, 2020 Incident. To start, the Amerson Defendants knew that Smith

fell to the floor while in their office that day; both Loyd and

William witnessed her fall.        See Dkt. No. 19-9 at 9–10; Dkt. No.

19-12 at 7.   Further, Loyd testified that he texted Smith after

the Incident “to apologize.”       Dkt. No. 19-6 ¶ 9.     Most detrimental

to Smith’s argument that a jury question exists regarding the

foreseeability of liability is that a police officer came to

Amerson Tire, spoke with Loyd about what happened, and told Loyd

that Smith claimed he and William had assaulted her.          Id. ¶¶ 7–8;

compare, e.g., Forshee, 711 S.E.2d at 32–33 (remanding case to

determine reasonableness of failure to notify where customer fell

in a parking lot, the insured’s employees did not see the fall,

the customer refused medical assistance and walked back to her

car, and insured had no way of identifying or contacting her) with

Maryland Cas. Co. v. Salon Ave. Suite 2, No. 1:13-CV-3056-TWT,

2014 WL 4925623, at *4 (N.D. Ga. Sept. 29, 2014) (holding the

insured “knew or reasonably should have known” a civil claim could

arise where police were involved and the insured sought liability

releases from and apologized to the aggrieved parties).         Defendant

Smith’s assertion that the lawsuit was “simply unforeseeable” is

patently   undermined   by   the    undisputed   facts.      The   Amerson

Defendants knew or should have known that the Incident “may result

in a claim,” and they were therefore obligated to notify Plaintiff




                                     12
    Case 5:20-cv-00108-LGW-BWC Document 36 Filed 08/31/21 Page 13 of 14



“as soon as practical” of the Incident; this, they failed to do.

Dkt. No. 1-1 at 34 (emphasis added).

         Without a valid justification, 7 the Amerson Defendants’ five-

month delay in providing notice to Plaintiff is unreasonable as a

matter of law.       “Courts applying Georgia law have held that delays

of as little as three to four months preclude recovery as a matter

of law.”      Allstate Ins. Co. v. Airport Mini Mall, LLC, 265 F. Supp.

3d 1356, 1378 (N.D. Ga. 2017) (citations omitted)); see also,

e.g., Diggs v. S. Ins. Co., 321 S.E.2d 792, 793 (Ga. Ct. App.

1984) (three       months’    delay    unreasonable     as    a   matter     of

law); Hathaway Dev. Co. v. Ill. Union Ins. Co., 274 F. App’x 787,

790-91 (11th Cir. 2008) (per curiam) (delays of four, five, and

eight months unreasonable as a matter of law); LeBlanc, 494 F.

App’x at 23 (four-month delay unreasonable as a matter of law);

Advoc. Networks, 674 S.E.2d at 619 (same); Cotton States Mut. Ins.

Co. v. Int’l Surplus Lines Ins. Co., 652 F. Supp. 851, 856 (N.D.

Ga. 1986) (“Georgia courts have repeatedly held that where no valid

excuse exists, failure to give written notice for periods in the

range of four to eight months is unreasonable as a matter of

law.”).




7As Plaintiff points out, failure to read the Policy does not excuse the Amerson
Defendants’ failure to comply with its conditions precedent. See Dkt. No. 19-
7 (citing State Farm Fire & Cas. Co. v. LeBlanc, 494 F. App’x 17, 23 (11th Cir.
2012)).



                                       13
Case 5:20-cv-00108-LGW-BWC Document 36 Filed 08/31/21 Page 14 of 14



     The     Amerson     Defendants’       unjustified         failure      to    notify

Plaintiff    of    the   Incident    until       over    five      months   after       its

occurrence    is    unreasonable      as     a   matter       of   Georgia       law    and

constitutes failure to comply with a condition precedent to the

Policy’s coverage.        Because Plaintiff has no duty to defend or

indemnify    the    Amerson   Defendants         in     the   Underlying         Lawsuit,

Plaintiff’s Motion for Summary Judgment, dkt. no. 19-3, must be

GRANTED.

                                    CONCLUSION

     For the reasons stated above, Plaintiff’s Motion for Summary

Judgment, dkt. no. 19-3, is GRANTED.                    The Clerk is DIRECTED to

enter judgment for Plaintiff and CLOSE this case.

     SO ORDERED, this 31st day of August, 2021.




                                                                                    _
                                      HON. LISA GODBEY WOOD, JUDGE
                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF GEORGIA




                                        14
